Hoyt, J.
{dissenting).—I dissent. I think the order purely interlocutory and in no sense final. Under the above ruling a receiver could present weekly or daily accounts and the action of the court in passing upon any or all of them be reviewed here. Besides, the receiver may so badly manage the business as to be entitled to no pay, and as to such management no proper decision can be had until his final accounting.
*532ON THE MERITS.
The only remaining question is, whether the allowance was a just and reasonable one. It seems the business occupied the entire time of the respondent, and that it was somewhat complicated, and required the services of a fairly competent man. It involved the settlement and collection of accounts, the operating of a sawmill for two or three months, and the selling of a quantity of lumber, and a stock of merchandise, contained in a store previously conducted by the company; also looking after certain litigation. The respondent gave a bond in the sum of twenty-five thousand dollars, and no claim is made here that his duties were not well and faithfully discharged.
The appellant claims that the compensation allowed was excessive, and contends that as there is no statute fixing the compensation of receivers, the allowance should be made upon the basis of the compensation which the statute fixes for executors and administrators. But we do not think that such should be the rule, except, perhaps, in instances where the services rendered by the receiver are analogous to those rendered by executors and administrators; in such cases it would be proper for the court to be governed to some extent by the compensation allowed to administrators and executors.
In arriving at the compensation to be paid the respondent, the responsibilities assumed and the skill and labor expended should be taken into consideration, and the remuneration fixed upon the prices usually paid for similar services. The compensation should be fair, in view of the facts of each case, and no positive rule can be laid down to govern in arriving at its determination.
' Under the circumstances of this case, however, after an examination of all the testimony, we are of the opinion that the amount allowed in this case is excessive. Although *533the position was a responsible one, and required careful and able management, yet, when considered with reference to prices that had been paid theretofore for carrying on the business, and the prices paid for similar work, we think the sum should be reduced to an average of three hundred dollars a month for the time the receiver had served, up to the time of such hearing. This amount is larger than we would have originally found, and in placing it at this figure we have done so somewhat in deference to the findings of the lower court in the premises.
The judgment is reversed, and the matter is remanded to the superior court with instructions to proceed in accordance with this opinion.
Dunbar, C. J., and Hoyt and Anders, JJ., concur.